Title: II. To Jonathan Sewall, 1763
From: Adams, John
To: Sewall, Jonathan


      
       My Dear Friend
       
        Braintree, Spring 1763
       
      
      For so I must call you, tho your late Behaviour, in Point of Ill Nature, and Jealousy, has savoured too much of the Instigations of the Devil. Jonathan, thou art become, an Artful Designing fellow.—Cunning, left handed, crooked Wisdom, is the highest Excellence thou canst aspire justly pretend to.—Had I but known this, three Years agone, I would have seen thee, gizzarded eer I would have honourd thee with my Friendship.
      
      Thou Fool, To praise, as thou dost, one side of the Question, in political Disputes, and to execrate as thou dost the other. Thou art Either an hireling Scribbler, and prostitutest thine Head, thine Heart and thy fingers to blacken every Feature of one Party, however fair some of them may be, and to whiten every feature of the other, how foul or swarthy soever some of them may be, or else thou art a silly, undistinguishing Jack Tar, on board the ship, who never lookest into the Right and the Wrong the True or the false, but eer fightest valiantly, whenever the Master gives a dram and pointeth out an Antagonist. Oh the perpetual Hankerings of France after universal Monarchy, cry, the Polititians of an English Coffee house, and an English Gazette.—Oh all grasping Ambition!—oh punic Perfidy, &c. &c. &c. Poor, virtuous, modest, Pious Phylosophical England, allways attentive to the Interests of human Nature, the Rights and Liberties of Mankind but especially of Christians is from these Considerations purely, not at all from Avarice, Ambition or self Love, excited to controul and destroy the Powers of France and all other Powers, and to Monopolize, all the Trade, Wealth, Business and Power of the Universe.
      Such senseless, such pittyful Stuff and Trash, I did not expect from thee friend Jonathan. I do not blame thee at all for satirizing and execrating one side, that side I believe as fully as thou dost, deserves it. But I blame thee, for praising the other. Both Parties deserve Curses.—Both Parties will sacrifice the good of their Country, in small Things to their own Malice, Envy, Revenge, Avarice Ambition, or Lust. Thou knowest this to be true, and God knoweth it to be true. And yet to talk as thou dost—thou art almost a Devil.
     